Claims 1-11, and 13-18 are currently pending with claim 12 being cancelled.  Claims 10, and 15-18 have been withdrawn as being directed to a non-elected invention.  Claims 1-9, 11, 13 and 14 are under consideration.  
The 112 rejection has been overcome in view of the present amendment and response. 
The rejections over Tobisawa and Nishimura taken iindividually have been overcome in view of the present amendment.  None of the cited references disclose or suggest a heat conductive resin layer comprising a liquid resin at normal temperature. 
The rejections over Toyota taken individually and in combination with Tobisawa are maintained. 

Information Disclosure Statement
The information disclosure statement (IDS) forms submitted on 2/7/2019 and 3/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-7, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009066817 to Yokota et al. (Yokota) as evidenced by RTV silicone article, CHT, 2021. 
Yokota discloses a heat-conductive sheet disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and bonded to one another in a horizontal direction, each including a platy heat-conductive filler, a sheet major surface being a plane perpendicular to laminated faces of the heat-conductive resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface (abstract, paragraphs 1, 16 and 17). The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns (paragraph 8).  The heat-conductive resin layer is obtained from a resin solution comprising a RTV silicone resin, and 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin (paragraphs 9 and 18).  The “What is RTV silicone?” article from CHT is relied upon as evident to establish a fact that the RTV silicone is a liquid silicone compound that cures at room temperature to form a flexible rubber.  Alternatively and/o additionally, the resin solution can include an acetone corresponding to the claimed liquid resin at the room temperature as well. 
Yokota discloses a primary sheet comprising a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns (paragraph 16).  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 1000 (paragraph 16).  The width of the heat-conductive resin layer is about 1000 (100/0.1) times larger than the thickness or diameter of the platy heat-conductive filler.  The heat-conductive sheet has a thermal conductivity of 5.9 W/m.K (table 1, example 1).  
Yokota does not explicitly disclose the heat-conductive resin layer having an Asker C hardness of 70 or less, and a 30% compressive strength of 1500 kPa or less.  However, it appears that the heat-conductive resin layer meets all structural limitations and chemistry required by the claims.  
The heat-conductive sheet is disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and bonded to one another in a horizontal direction, each including a platy heat-conductive filler, a sheet major surface being a plane perpendicular to laminated faces of the heat-conductive resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface (abstract, paragraphs 1, 16 and 17). The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns (paragraph 8).  The heat-conductive sheet comprises a liquid silicone resin and 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin (paragraphs 9 and 18).  Yokota discloses a primary sheet comprising a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns (paragraph 16).  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 1000 (paragraph 16).  The width of the heat-conductive resin layer is about 1000 (100/0.1) times larger than the thickness or diameter of the platy heat-conductive filler.  The heat-conductive sheet has a thermal conductivity of 5.9 W/m.K (table 1, example 1).  
Therefore, it is not seen that the Asker C hardness or 70 or less, and the 30% compressive strength of 1500 kPa or less could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota as applied to claim 1 above, and further in view of JP 2014150161 to Tobisawa et al. (Tobisawa). 
Yokota does not explicitly disclose the heat-conductive sheet comprising a laminated structure composed of first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler, and wherein the second resin layer is free of heat-conductive fillers. 
Tobisawa, however, discloses a heat-conductive sheet disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of alternating first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler and wherein the second resin layer is free of heat-conductive fillers (figures 3 and 4).  The heat-conductive sheet comprises a sheet major surface being a plane perpendicular to laminated faces of the first and second resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface (figures 3c).  The resins in the first and second resin layers can be the same or different wherein the resins comprise epoxy resin (paragraph 71).  The platy heat-conductive filler comprises graphite flake having a diameter from 1 to 120 microns (paragraph 22).  The second resin layer contains glass fibers or aramid fibers (paragraph 35).  The first resin layer has a thickness of from 50 to 2000 microns while the second resin layer has a thickness of from 5 to 200 microns (paragraph 46).  The width of the first resin layer is about 22 (1000/45) times greater than the thickness of the platy heat-conductive filler (paragraphs 71 and 72).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the heat-conductive sheet comprising a laminated structure of alternating first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler and wherein the second resin layer is free of a platy heat-conductive filler motivated by the desire to improve the orientation of the heat-conductive filler in the thickness direction, thereby enhancing the thermal conductivity in the thickness direction. 
 
Response to Arguments
Applicant alleges that Yokota fails to disclose the resin layer comprising a liquid resin at normal temperature.  The examiner respectfully disagrees. 
The heat-conductive resin layer is obtained from a resin solution comprising a RTV silicone resin and 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin (paragraphs 9 and 18).  The “What is RTV silicone?” article from CHT is relied upon as evident to establish a fact that the RTV silicone is a liquid silicone compound that cures at room temperature to form a flexible rubber.  Alternatively and/o additionally, the resin solution can include an acetone corresponding to the claimed liquid resin at the room temperature as well. 
Applicant also states that Yokota does not teach the claimed liquid resin as a main component of the heat conductive resin layer.  The examiner respectfully disagrees. 
The heat-conductive resin layer is obtained from a resin solution comprising a RTV silicone resin and 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin (paragraphs 9 and 18).  The RTV silicone is thus a main component of the heat conductive resin layer.  Applicant’s statement is completely irrelevant to the scope of the claim because nothing in the claim is specific that the liquid resin is a main component of the heat conductive resin layer as argued by Applicant.    Accordingly, the rejections over Yokota taken alone, and further in combination with Tobisawa are maintained. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art of record, individually or in combination, teaches or fairly suggests a non-heat conductive resin layer comprising a foamed resin layer. Accordingly, the instant claim is deemed allowable. 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788